Case 2:19-cr-20726-PDB-RSW ECF No. 21 filed 02/21/20                PageID.165      Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )       Case No. 2:19-CR-20726-PDB-RSW
v.                                          )
                                            )       Hon. Paul D. Borman
EDWARD N. ROBINSON,                         )
                                            )
              Defendant.                    )

                                ENTRY OF APPEARANCE

       COMES NOW James G. Martin of Dowd Bennett LLP and hereby enters his appearance

on behalf of Defendant Edward N. Robinson.

 Dated: February 21, 2020                       Respectfully submitted,

                                                DOWD BENNETT LLP

                                                By: /s/ James G. Martin
                                                    James G. Martin
                                                    7733 Forsyth Blvd., Suite 1900
                                                    St. Louis, Missouri 63105
                                                    314/889-7300 (phone)
                                                    314/863-2111 (facsimile)
                                                    jmartin@dowdbennett.com

                                                Attorneys for Defendant Edward N. Robinson


                                   CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed on this 21st day of February, 2020 using the

CM/ECF system which served a copy on all counsel of record.



                                                    /s/ James G. Martin
